UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6785


ALBERTO ROMERO LOPEZ,

                Petitioner - Appellant,

          v.

WARDEN JOSEPH MCFADDEN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Mary G. Lewis, District Judge.
(9:14-cv-00484-MGL)


Submitted:   October 15, 2015             Decided:   November 10, 2015


Before KING, SHEDD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alberto Romero Lopez, Appellant Pro Se.     Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alberto Romero Lopez seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate      of    appealability.           28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                When the district court denies

relief on     the    merits,    a   prisoner     satisfies       this   standard      by

demonstrating       that     reasonable       jurists    would       find    that     the

district    court’s       assessment   of     the    constitutional         claims    is

debatable    or     wrong.     Slack     v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Lopez has not made the requisite showing.                  Accordingly, we deny

a   certificate     of     appealability      and   dismiss      the    appeal.        We

dispense     with    oral     argument      because      the    facts       and     legal



                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3